Citation Nr: 0309000	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  95-10 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1962 to July 1965.  

This appeal arises from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied service connection for 
residuals of frostbite of the feet.  A Travel Board hearing 
was conducted at the RO in June 1997.  In October 1997, the 
Board Member who conducted the hearing remanded the case for 
further development.  That Board Member has since retired.  
In January 2003 the Board of Veterans Appeals sent the 
veteran a letter informing him of the Board Member's 
retirement, and offering him another hearing.  The veteran 
did not respond.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran had 
frostbite of the feet in service.  

2.  By a preponderance the evidence establishes that the 
veteran's current foot disabilities are not due to frostbite 
in service, but instead are due to other, nonservice-related 
causes. 


CONCLUSION OF LAW

Service connection for frostbite of the feet is not 
warranted.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. 
§ 3.303 (2002).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)(codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) was enacted while 
this appeal was pending.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  In pertinent part, VCAA eliminated the requirement 
that a claimant submit evidence of a well-grounded claim, and 
imposed expanded notice and duty to assist requirements on 
the VA.  The VCAA applies in the instant case.  See 
VAOPGCPREC 11-2000.  However, the Board finds that the 
mandates of the VCAA are met.  

The claim was considered on the merits, and well-groundedness 
is not an issue.  The rating decision and the statement of 
the case advised the veteran of what was necessary to 
establish his claim, of what the evidence showed and the 
controlling law and regulations, and why the claim was 
denied.  The September 2002 supplemental statement of the 
case outlines the provisions of the VCAA, provides citations 
to the Sections of the Law and Regulations amended by the 
VCAA, and updates the status of the claim, summarizing 
additional evidence and outlining the controlling law and 
regulations.  Letters to the veteran in December 1997 and in 
February 2002 advised the veteran of his responsibilities in 
claims development.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding the "duty to assist", VA has obtained all 
available service records, VA records and Social Security 
records.  The RO has also, on at least two occasions, asked 
the veteran to provide information regarding further 
treatment providers and to provide release forms so that VA 
could obtain additional treatment records.  The veteran did 
not respond to these requests.  The RO has arranged for VA 
examinations and advisory opinions; and the veteran has been 
advised of those opinions/examination results.

While no specific letter regarding the VCAA has been issued, 
the veteran, in one form or another, has received all 
mandated notification and assistance.  Under these 
circumstances, remanding the case to the RO for a VCAA letter 
would be an exercise in redundancy, and the resulting delay 
would be unconscionable, given that the appeal has been 
pending almost 10 years.

                                                      Factual 
Background  

The record shows that the veteran's service included a period 
in excess of a year of overseas service (apparently in 
Korea).  August 1962 service medical records reveal that 
while serving at Fort Dix, N.J., the veteran was seen for 
complaints of foot pain, especially when marching.  
Examination of the feet was "unrevealing."  In December 
1962 he was seen at a Fort Benning, Georgia dispensary for 
complaints which included a cold and "Boots wrong size."  
Cold medication and an exchange of boots were prescribed.  On 
service separation examination in July 1965 no abnormalities 
of the feet or lower extremities were noted.  An extract 
listing the veteran's dispensary/clinic visits in service 
contains no mention of a November 1963 visit.

In his application for VA benefits in January 1993, the 
veteran indicated that while serving in Korea in November 
1963 he sustained frostbite of the feet.  He noted he was 
treated for frostbite at the Community Hospital from December 
1990 to August 1992, and at the VA Medical Center in Brooklyn 
since September 1993.  

Records from Community Hospital reveal that in August 1992 
the veteran was seen for gangrene of the feet with abscesses 
and diabetes mellitus.  

Records from the VA Medical Center in Brooklyn reflect 
treatment for a left eye hemorrhage and show a diagnosis of 
diabetes mellitus.  

On VA examination in May 1994, the veteran gave a history of 
exposure to cold in Korea in 1963.  He indicated he had been 
diabetic since 1990.  Charcot of the feet, diabetes mellitus 
and cold exposure of the feet were diagnosed.  

In his substantive appeal in April 1995, the veteran asserted 
he was treated at a field hospital in Korea.  The treatment 
consisted of thawing his feet.  He contends the doctors there 
told him he had suffered frostbite damage to the small veins, 
arteries and capillaries of his feet.  They told him he would 
probably have permanent neuropathy in his feet.  He asserted 
he now has neuropathy as a result of his frostbite.  The 
later development of a serious vascular condition caused 
ulcerations in both of his feet and chronic osteomyelitis 
which caused him to be permanently disabled.  

In June 1997 the veteran submitted the following statement 
from his private podiatrist:

I have been made aware that in 1963 the 
above patient suffered frostbite while 
serving time in the service.  He 
developed diabetes in 1990, and was 
referred to me for treatments of multiple 
foot complications in 1992.  

A follow-up from that same podiatrist states:

This patient gave a history of having 
frostbite while in the Armed Forces in 
1963.  He also had a history of Diabetes.  

Although all of the present ulcerations 
appear to be secondary to his diabetic 
condition, and the Charcot changes 
secondary to diabetic neuropathy, the 
weakness of the vessels in his lower 
extremities, as well as the affect of the 
nerve functions, can also be attributed 
to the previous frostbite.  

In conclusion, it is my opinion that the 
present condition of (the veteran's) 
lower extremities is a combination of 
both a systemic disease and the previous 
frostbite.  

The veteran also submitted a statement from his nurse dated 
in June 1997.  She began treating the veteran in September 
1992.  She had previously taken care of diabetic patients.  
The veteran's problems were the most advanced she had ever 
seen for the amount of time he had been diagnosed with 
diabetes.  She felt his claim to previous damage had at least 
as much validity as not.  

The veteran testified at a hearing before a Member of the 
Board in June 1997.  The veteran remembered attending sick 
call while he was stationed in Fort Benning, Georgia.  He was 
suffering from pains in his feet.  It happened continuously.  
While he was there they had a cold spell.  It was the coldest 
it had been since 1938.  He specifically went in complaining 
about the cold.  After that he was transferred to Korea.  He 
was a cook.  While he was there he went on a field exercise.  
He was there for 10 days of a two week field exercise 
program.  That is where he got frostbite.  He went to sick 
call.  He was issued new boots being tested, which leaked, 
and water got inside the boot and froze, causing frostbite.  
The feet were red.  He was in a field hospital.  He indicated 
there were no permanent records of this treatment, and that 
he was in a field hospital for three days.  When he was in 
the hospital they took off his shoes, dried his feet and gave 
him new boots and socks.  He had numbness and tingling in his 
feet.  The numbness stayed with him and bothered his feet 
when it was cold.  

In a letter in December 1997, the RO asked the veteran to 
indicate any treatment he received for his feet since 
service.  He did not respond.  

An October 1998 VA examination report includes the veteran's 
history of suffering frostbite of the feet in Korea.  He 
stated he had neuropathy of his feet, with no feeling on the 
bottom of his feet.  In August 1992 he had surgery for 
abscesses of the big toes with removal of the metatarsal 
head.  The left foot had an ulcer.  Examination of the feet 
revealed the skin of the feet, ankles and legs was warm.  
Pedal pulsations were felt on the right but were not palpable 
on the left.  There were numerous healed surgical scars on 
the right foot, and an elliptical healing ulcer of the 
lateral aspect of the mid left sole.  X-rays of the left foot 
revealed marked destruction of the midfoot.  Talar bone was 
virtually resorbed.  There was extensive sclerosis.  Tarsal 
bones had also undergone extensive degeneration.  There was 
mild deformity with findings of a Charcot deformity, 
involving the mid and hind foot.  There were extensive 
destructive changes and accompanying hypertrophic changes and 
sclerosis with complete loss of the talus, proximal half of 
the calcaneus and tarsal bones.  X-rays of the right foot 
demonstrated status post surgery for deformities of the first 
through third metatarsal heads.  The deformities of the 
midfoot present on a prior study were unchanged.  

Records from the Social Security Administration reveal the 
veteran was found disabled as of November 1, 1990 due to 
disabilities including diabetes, blindness, and bilateral 
plantar ulcers.  

An undated opinion from the Chief of Administrative Medicine 
at a VA facility states:

The C-file and all available medical 
records were reviewed.  (The veteran's) 
current disorder of his feet is a result 
of his severe diabetes mellitus.  There 
was no medical documentation in the C-
file to support a diagnosis of frostbite.  
There is documentation that (the veteran) 
was admitted to Community Hospital in 
June 1989 with the diagnosis of 
cellulitis of the right foot and diabetes 
mellitus.  At the time, he was already on 
large doses of insulin and notes indicate 
his diabetes had been diagnosed as early 
as 1986.  In 1993, it is documented the 
veteran had a vitreous hemorrhage of the 
left eye and severe diabetic 
proliferative disease.  Records also 
reveal a hospitalization in August 1992 
for Gangrene and Ulcer of the foot and 
Ketoacidosis.  It is clear that (the 
veteran's) vascular problems were more 
likely than not related to his severe 
diabetes mellitus, type I.  

Additional records from the Social Security Administration, 
received in February 2000, include private medical records 
dated in July 1993 which indicate the veteran then had a 10 
year history of diabetes.  

In August 2000 the VA Chief of Administrative Medicine again 
reviewed the medical record and opined:

The C-file, all available medical records 
and the compensation and pension 
examination for Feet completed on October 
13, 1998 were reviewed.  (The veteran) 
has multiple old healed ulcers of the 
feet and current ulcers involving the 
feet.  X-rays reveal extensive 
destructive and hypertrophic changes in 
the midfoot and tarsal bones of the right 
foot.  There are findings of Charcot and 
neuropathic findings in both feet.  These 
findings are consistent with the 
veteran's diabetes mellitus and are not 
residuals of the service-connected 
frostbite of bilateral feet.  

In February 2002 the RO again asked the veteran to identify 
any treatment he had received for his feet since his 
discharge from the service, and to complete and return a form 
authorizing the RO to obtain the veteran's records from Dr. 
S, his private podiatrist.  The veteran did not respond.  

                                                Criteria and 
Analysis 

Generally, to establish service connection for a claimed 
disability, there must be competent evidence of current 
disability, evidence of event, injury, or disease in service, 
and competent evidence of a nexus between the claimed 
disability and the event, injury, disease in service (or 
another service-connected disability). 38 U.S.C.A. §§ 1110, 
1131.  

Here, the veteran claims service connection for foot 
pathology, most significantly circulatory (vascular) and 
neurological problems, which he alleges is due to frost bite 
in service.  At the outset, there is absolutely no evidence 
that the veteran indeed sustained cold trauma to the feet in 
service.  While he has alleged that he was seen for 
complaints of cold injuries to the feet at Fort Benning, the 
references in the service medical records at the time are to 
a cold (upper respiratory infection) and too small boots.  
Medication for the cold and boot exchange were prescribed.  
And while he alleges frostbite requiring hospitalization in 
service, an extract of his service medical treatment makes no 
reference to treatment at the time this is alleged to have 
occurred (November 1963), service medical records contain no 
mention of history or treatment of frostbite (or residuals on 
separation from service), and the veteran himself testified 
at a hearing that no record was created of the treatment 
(which in itself is suspect, as hospitalization is alleged).  

Regarding current disability, the veteran clearly has current 
foot pathology.  The question remaining is whether this is 
frostbite residual pathology.  Competent evidence in that 
regard consists essentially of statements by VA examiners 
and/or reviewing medical personnel, statements from the 
veteran's private podiatrist, and a statement from the 
veteran's treating nurse.  The statements from the VA 
examiner who diagnosed frostbite residuals, the veteran's 
podiatrist, and the treating nurse, are all premised on the 
veteran's own accounts of frostbite in service, accounts that 
are uncorroborated and appear inconsistent with the record.  
Further, it does not appear that any of these opinion 
providers was familiar with the veteran's entire medical 
history.  Significantly, the treating nurse, who based her 
opinion on a supposition that the foot changes occurred too 
soon in a diabetes so recently diagnosed to be attributable 
to diabetes appears to have been unaware that in 1993, the 
diabetes had a 10 year history, and by November 1990 was 
totally disabling (according to SSA).

The opinions by the VA reviewing physician were based on a 
complete review of the file, and explain the rationale.  
Hence, they have greater probative value.  As they attribute 
the veteran's foot changes to diabetes, and specifically not 
to frostbite, together with the negative findings in service 
and the passage of time before the foot changes appear they 
to establish that the preponderance of the evidence is 
against a finding that the veteran's current foot pathology 
is a residual of frostbite.

The veteran testified he had red feet in service after his 
boots leaked and froze in Korea.  As a layperson, he is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Although he is competent to 
relate an incident and that he noticed his feet were red and 
cold, he is not competent to establish he had frostbite.  

In summary, while the evidence shows current foot disability, 
it does not show an event, injury, or disease in service 
(i.e., that the veteran sustained frostbite in service) or 
that there is any relationship between the veteran's current 
foot disabilities and service.  Hence, service connection for 
residuals of frostbite is not warranted. 


ORDER

Service connection for frostbite of the feet is denied.  



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

